Citation Nr: 0605263	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2. Entitlement to Dependent's Educational Assistance (DEA) 
benefits under the provisions of 38 U.S.C.A. Chapter 35.


WITNESSES AT HEARING ON APPEAL

Appellant and T. K.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from March 1971 to August 1973; he died in 
November 2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of June 
2003, by the Reno, Nevada, Regional Office (RO), which 
denied, in part, the appellant's claims of entitlement to 
service connection for the cause of the veteran's death, and 
eligibility for DEA under 38 U.S.C. chapter 35.  The 
appellant perfected a timely appeal to that decision.  

In March 2004, the appellant and T. K. testified at a hearing 
before the undersigned Veterans Law Judge (VLJ), sitting in 
Las Vegas, Nevada.  A transcript of that hearing is of 
record.  

In April 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in June 2005.  In October 2005, the Board again 
remanded the case to the RO for still further evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran died in November 2002, at the age of 48; the 
immediate cause of death was rupture, chronic descending 
aortic dissection of thoracic aorta.  No other significant 
condition contributing to the veteran's death was reported on 
the death certificate.  No autopsy was performed.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The veteran did not serve in Vietnam, and he was not 
exposed to any dioxins, including herbicides.  

4.  The veteran's cardiovascular disease was not manifested 
in service or in the first postservice year, and is not shown 
to have been related to any injury or disease incurred in 
service, including exposure to herbicides.  

5.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1310, 1312, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2005).  

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.807, 21.3021 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
January 2003 from the agency of original jurisdiction (AOJ) 
to the appellant that was issued prior to the initial AOJ 
decision.  Another letter was issued in February 2004.  Those 
letters informed the appellant of what evidence was required 
to substantiate the claims and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination of the appellant's claims.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  


II.  Factual background.

The basic facts in this case may be briefly summarized.  The 
veteran served on active duty from March 1971 to August 1973.  
The veteran's service records, including his DD form 214 and 
service personnel records, indicate that he served in the 
Canal Zone.  Service in Vietnam is not indicated in the 
official records.  

The service medical records are negative for any complaints, 
diagnosis of or treatment for a cardiovascular disease.  A 
service department examination, dated in November 1971, 
disclosed that the heart and electrocardiogram (EKG) findings 
were normal.  Blood pressure reading was 132/76.  On the 
occasion of his separation examination in July 1973, clinical 
evaluation of the heart was normal; blood pressure reading 
was 118/82.  

The record reflects that the veteran died in November 2002, 
at the age of 48.  A Certificate of Death, dated in November 
2002, shows that the veteran's death was attributed to 
rupture, chronic descending aortic dissection of thoracic 
aorta.  No other significant condition contributing to the 
veteran's death was reported on the death certificate.  No 
autopsy was performed.  At the time of the veteran's death, 
service connection was not in effect for any disability.  

The appellant's claim for service connection for the cause of 
the veteran's death (VA Form 21-534) was received in November 
2002.  Submitted in support of her claim were private 
hospital reports, which show that the veteran was admitted to 
Sierra Vista Hospital on May 16, 1992, after he had suffered 
anterior chest discomfort while lifting weights.  He was 
taken to the emergency room, at which time he underwent an 
aortogram, which revealed a "flap" in the ascending aorta.  
The discharge diagnosis was acute aortic dissection, Type I.  
On May 17, 1992, the veteran was subsequently transferred to 
the French Hospital Medical Center, where further studies 
confirmed the diagnosis of acute aortic dissection.  The 
veteran underwent repair of the ascending aortic disruption.  
He was found to have a transverse tear in the mid ascending 
aortic; he was also noted to have a partially fenestrated 
redundant aortic valve.  It was noted that the veteran had a 
prosthetic aortic valve and would require life time 
coagulation.  It was also felt that, with aortic dissection, 
the veteran should be on lifetime beta blockade.  The 
discharge diagnoses were Type I aortic dissection, and 
question Marfan syndrome.  

The records indicate that the veteran was admitted to a 
hospital in June 1993 with complaints of low abdominal pain.  
A CT scan of the abdomen revealed a clot in the ascending 
aorta, double channel, with no leaking, and an enlarged 
heart.  The veteran was discharge with a diagnosis of 
resolved abdominal pain.  In a report, dated January 31, 
1994, Dr. Daniel Brooks noted that the veteran was seen for 
evaluation of current cardiac status for functional capacity 
and disability.  Following a physical evaluation, the veteran 
was diagnosed with: probable cystic medial necrosis status 
post aortic rupture, status post sleeve repair with 
prosthetic aortic valve and aortic graft to the descending 
aorta; residual distal aortic dissection; hypertension; 
persistent smoking; status post T & A; and status post kidney 
stone.  

Received in March 2003 were treatment reports from the Heart 
Institute of Nevada, dated from October 1996 to March 2002, 
which show that the veteran received follow up evaluation for 
heart disease.  The veteran was seen for evaluation in 
October 1996; at that time, it was noted that cardiac history 
dated from 1992.  It was noted that the veteran was a smoker 
at one pack daily, and there was a questionable history of 
elevated blood pressure.  The assessment was aortic 
dissection with probable composite aortic graft; elevated 
blood pressure; and cigarette abuse.  

Also received in March 2003 was a copy of an operative report 
from Mountainview Hospital and Medical Center, which shows 
that the veteran was admitted to the hospital on October 29, 
2002, with a diagnosis of acute and chronic dissection of the 
ascending, transverse and descending thoracic aorta.  The 
veteran underwent repair of acute and chronic dissection 
ascending and transverse aorta.  The records indicate that 
the veteran expired on November [redacted], 2002.  

Received in August 2003 was a medical article entitled 
"Acute ischaemic hepatitis caused by progressive dissecting 
aortic aneurysm."  Received in January 2004 was an article 
which links Agent Orange to higher heart disease rates.  
Subsequently received in February 2004 was an article, dated 
in November 1999, titled "Panama Update Archives," which 
discusses the affects of Agent Orange on veterans who served 
in Panama.  

At the personal hearing in March 2004, it was noted that the 
veteran was involved in a traumatic motorcycle accident in 
1971, during which he sustained damage to many parts of his 
upper body, including syncope, arrythmia, etc.  It was 
reported that the veteran's heart was damaged.  It was also 
noted that the veteran was sent to Fort Clayton, in Panama, 
in 1972.  The service representative indicated that Agent 
Orange was used in Panama, and other dioxins were also stored 
in the country; it was noted that they used Pesticides to get 
rid of mosquitos.  The appellant maintained that the 
veteran's heart starting going bad in service.  The 
representative maintained that the records clearly show that 
the veteran's death was caused by thoracic aneurysm.  He also 
maintained that, research had proved that dioxins cause early 
arteriosclerosis which is a main cause of aneurysm.  The 
representative argued that, while a doctor had not made the 
connection between dioxins and the fatal heart disease, 
previous Board decisions and research support the contention 
that the veteran's death was caused by exposure to dioxins in 
service in Panama.  


III.  Legal Analysis.

A.  Service connection for cause of death.

The law provides DIC for the spouse of a veteran who dies 
from a service-connected disability.  38 U.S.C.A. § 1310.  
Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (1).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection for a disability on a 
secondary basis requires evidence sufficient to show (1) that 
the disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Where a service-connected disability aggravates a nonservice-
connected condition, compensation may be granted for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  

Service connection for certain chronic diseases, including 
arteriosclerosis and cardiovascular-renal disease, will be 
presumed if such diseases become manifest to a compensable 
degree within one year after active service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, the 
law provides a presumption of service connection for certain 
diseases, including Type II diabetes mellitus, which become 
manifest after separation from service for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a) (6) (iii).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which event the claim must be denied.  See Gilbert, 1 Vet. 
App. at 54.  

The appellant contends that the veteran was exposed to 
herbicides as a result of his period of service in the Panama 
Canal Zone.  According to his official service personnel 
records, the veteran's only overseas service was in the Canal 
Zone.  Moreover, the veteran's service records reflect no 
awards or other evidence which would indicate that he ever 
served in Vietnam, or that he was ever exposed to herbicides 
during his active service in the Canal Zone.  Nonetheless, 
cardiovascular disease is not a disease included in the list 
of those that may be service-connected presumptively based on 
herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of circulatory disorders in humans.  See 38 C.F.R. 
§ 3.309(e); see also 68 Fed. Reg. 27630-27641 (May 20, 2003).  
Consequently, to establish service connection for 
cardiovascular disease, there must be affirmative evidence 
relating it to service (or evidence that it was manifested in 
the first postservice year).  Here, there is no such 
evidence.  

In this case, the records show that the primary cause of the 
veteran's death was rupture, chronic descending aortic 
dissection of thoracic aorta.  The service medical records as 
well as post-service medical findings, prior to May 1992, are 
completely negative for any findings of or treatment for a 
cardiovascular disease.  In fact, when tested, his heart and 
EKG were normal as was his blood pressure.  The Board further 
notes that the first clinical evidence on file of aortic 
dissection of the thoracic aorta was in 1992, approximately 
19 years after the veteran's discharge from military service.  
Consequently, service connection for the death-causing 
disease on the basis that it began in service (or on a 
presumptive basis as a chronic disease) is not warranted.  
Further regarding a nexus between such disease and service, 
the record is devoid of any evidence which establishes that 
the veteran's descending aortic dissection of thoracic aorta 
was related to service.  Postservice medical records, dated 
19 years or more after the veteran's military service, 
provide no basis for establishing a link between the his 
cause of death and service.  

The Board has also considered the appellant's contentions and 
testimony that the veteran's death was related in some way to 
his military service.  Nevertheless, in this case the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the casual relationship between the veteran's death and his 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997); ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
Denied 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The appellant may have also argued that the cause of death 
was related to hepatitis or some other relationship to Agent 
Orange since documents referencing diabetes mellitus were 
submitted.  However, there is no evidence that the veteran 
had hepatitis and no evidence that he had diabetes mellitus.  
Therefore, such theories are unavailing to the extent that it 
is claimed that he had heart disease in service, the service 
medical records reflecting normal findings is far more 
persuasive.  


In sum, there are no postservice medical records whatsoever 
that provide any basis for establishing a link between the 
cause of death of the veteran's death and his military 
service.  No physician has indicated that the cardiovascular 
disease which caused the veteran's death was related to 
service.  In the absence of any competent evidence linking in 
any way the veteran's death to disability that was incurred 
or aggravated in service, service connection for the cause of 
his death is not warranted.  The preponderance of the 
evidence is against the claim, and it must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107.  


B.  Entitlement to Chapter 35 Educational Assistance 
Benefits.

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service- connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service- connected 
disability at the time of his death.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive educational benefits.  38 U.S.C.A. § 3501(a) (1); 
38 C.F.R. §§ 3.807, 21.3021(a) (2) (i) (ii).  

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
Survivors' and Dependents' Educational Assistance benefits 
must be denied as a matter of law.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under chapter 35, title 38, United States 
Code, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


